IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00448-CR

                          EX PARTE HOWARD LEWIS


                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 1326736


                                       ORDER


      A supplemental clerk’s record was filed containing the trial court’s order signed

on February 3, 2014 denying appellant’s application for writ of habeas corpus.

      The State’s brief is due 20 days from the date of this order.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 27, 2014